Citation Nr: 1623369	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1958 to November 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ).  The matter is again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in September 2013 in order to afford the Veteran a videoconference Board hearing in Johnson City, Tennessee.  The record does not reflect that the Veteran was afforded such a hearing, nor does it indicate that the Veteran has withdrawn his request.  Under the circumstances, the Board finds that the matter must again be remanded in order to schedule the hearing.  

Moreover, as to the issue of acquired psychiatric disorder, to include depression and generalized anxiety disorder (GAD), to include as secondary to a service connected disability, additional action is warranted prior to Board review.  The Veteran has urged that his depression and GAD have been permanently worsened due to the effects of his service-connected hearing loss and tinnitus.  A July 2010 VA examination report reflects the examiner's opinion that, while the Veteran's hearing loss and tinnitus have as likely as not to have aggravated his depression and GAD, they had not made the depression and GAD permanently worse.  The examiner noted that the conditions appeared to have had some improvement with medication by the Veteran's report and according to records.  The Veteran has submitted multiple recent statements indicating that in fact this is not the case, and his depression and anxiety are very much worsened by the effects of his hearing loss and tinnitus on an ongoing basis.  He does not feel that his depression and anxiety have improved as the examiner stated, nor does he feel he reported any signs of improvement to the examiner.  He wrote in November 2013 that he has become increasingly isolated, frustrated and helpless due to his severe hearing problems.  In this regard, the Board notes that his hearing loss disability rating was increased to 50 percent in a July 2012 rating decision.  

Under the circumstances, the Board finds that the July 2010 VA examination report is inadequate because it fails to fully address whether the Veteran's current depression and anxiety are secondary to the current service-connected hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the claim should be remanded for an examination and opinion taking into account the impact of the Veteran's current severe hearing loss and tinnitus on his acquired psychiatric disorder, to include depression and GAD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to have the Veteran scheduled for a Videoconference hearing at the VA medical facility in Johnson City, Tennessee before a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

2.  Schedule the Veteran for a VA examination for acquired psychiatric disorder, to include depression and GAD.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder, to include depression and GAD, was caused or aggravated by service-connected hearing loss and tinnitus.  

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




